Citation Nr: 0310192	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder, and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1986, and from September 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  An October 1997 RO decision denied the veteran's claim 
for service connection for post-traumatic stress disorder.

2.  The evidence added to the record since the October 1997 
rating decision when considered in conjunction with the 
record as a whole, is new and so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for post-traumatic stress disorder.

3.  The medical evidence establishes a clear diagnosis of 
post-traumatic stress disorder.

4.  There is credible supporting evidence that the veteran's 
in-service stressor occurred.

5.  The medical evidence establishes a link between the 
diagnosis of post-traumatic stress disorder and the veteran's 
verified stressor.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for post-traumatic stress disorder has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).

2.  Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The veteran's service medical records and service personnel 
records have been obtained.  Post-service VA medical records 
have also been obtained.  The veteran submitted a private 
medical record from her family physician.  The veteran has 
been provided a VA psychiatric examination.  The veteran has 
provided testimony at a hearing before a hearing officer.  
The veteran attempted to obtain a buddy statement in support 
of her claim, was unable to obtain the statement, and she 
then requested that the Board go ahead and review her appeal.  
The veteran has not identified any outstanding available 
evidence necessary to substantiate her claim.  The veteran 
and her representative have been accorded ample opportunity 
to present evidence and argument in support of her appeal, 
and have done so.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by statute. 

The Board finds that the discussions in the rating decision, 
the statement of the case (SOC), the supplemental statement 
of the case and letters sent to the veteran, informed her of 
the information and evidence needed to substantiate her 
claim.  While the VA has not fully apprised the veteran of 
the development the VA would attempt to perform, and the 
evidence the veteran needed to provide, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), in light of the outcome of 
this decision, the veteran is not adversely affected by such 
lack of notification. 

Taking the above factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the matter 
before the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

By a rating action in October 1997, the RO denied the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The veteran did not appeal that decision.  
Accordingly, that determination is final.  38 U.S.C.A. 
§ 7105.  In March 1999, the veteran requested that her claim 
for service connection for post-traumatic stress disorder be 
reopened.

The Board notes that in the December 1999 rating action on 
appeal, the RO found that new and material evidence had been 
received to reopen the claim for service connection for a 
post-traumatic stress disorder, and adjudicated this issue on 
a de novo basis.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim.  Insofar as the service connection claim is 
herein reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, supra.

The evidence of record at the time of the October 1997 RO 
decision included the veteran's service medical records.  
These records show no complaints, findings or diagnoses 
related to a psychiatric disorder.  These records do indicate 
that the veteran had back surgery while stationed in Saudi 
Arabia.

Also of record at the time of the October 1997 RO decision 
were VA outpatient treatment records dated from August 1995 
to July 1996.  These show psychiatric complaints attributed 
to post-traumatic stress disorder in November 1995.

The veteran was afforded a VA psychiatric examination in 
March 1997.  The VA examiner noted that he had examined the 
veteran's claims file and medical chart.  The veteran 
reported that she had injured her back while serving in Saudi 
Arabia.  She stated that she had been in a hospital when a 
number of injured children were brought into the hospital.  
The veteran asserted that some of the children were placed 
adjacent to her bed.  She said that she was exposed to an 
infant whose cranium was half blown off, as well as several 
other children with severe traumatic injuries.  The veteran 
stated that since the war she had suffered from nightmares, 
flashbacks, and intrusive thoughts.  She asserted that all of 
those symptoms were related to seeing the injured children.  
The VA examiner diagnosed the veteran as having post-
traumatic stress disorder and major depression.  The examiner 
stated that the veteran met the criterion A through F for 
post-traumatic stress disorder.  

The evidence added to the record since the October 1997 RO 
denial includes a June 2000 buddy statement.  This letter was 
from a fellow servicewoman who served in the Gulf War as a 
combat and recognizance photographer.  This woman stated that 
she had encountered the veteran at a field hospital in Saudi 
Arabia.  She reported that she also saw the severely injured 
children reported by the veteran, including a small baby with 
half her head blown off.

An August 2000 treatment record from the veteran's family 
physician indicates that the veteran complained of post-
traumatic stress disorder related to her witnessing child 
trauma during the Gulf War.  The examiner noted that the 
veteran had anxiety.

Also submitted since the October 1997 rating decision are 
color photos of the veteran in a hospital bed surrounded by 
children and a woman in uniform.  The towel around one of the 
children is marked "KKMCH" (King Khalid Military City 
Hospital).

The veteran appeared before a hearing officer at the RO in 
May 2002.  The veteran testified that she had been put in a 
field hospital due to back problems.  She said that while 
there a group of severely injured children had been brought 
into the field hospital.  The veteran stated that this 
included a baby girl who had the whole side of her face 
missing.  The veteran testified that she was soon after moved 
to the KKMCH.  She said that the severely injured children 
were also moved there and she saw them again at KKMCH.  At 
the hearing the veteran showed the pictures from her stay at 
KKMCH.

The evidence of record at the time of the October 1997 rating 
decision did not include any verification of the veteran's 
claimed non combat stressor.  The evidence received since the 
October 1997 rating decision includes a statement from a 
fellow service woman substantiating the veteran's claims 
stressor.  The new evidence also includes the color 
photographs which further substantiate that the veteran was 
an inpatient at the KKMCH and that children were being 
treated there.  Consequently, the Board finds that the newly 
submitted medical evidence is material to the veteran's claim 
for service connection for post-traumatic stress disorder.  
Since new and material evidence has been submitted, the 
veteran's claim for service connection for post-traumatic 
stress disorder is reopened.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

When a veteran seeks entitlement to service connection, due 
consideration will be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record.  38 U.S.C.A. § 1154(a) (2002).

In this case the service medical records show that the 
veteran was hospitalized during her service in Saudi Arabia.  
Post service VA medical records indicate that the veteran 
currently has post-traumatic stress disorder due to seeing 
severely wounded children while in a hospital in Saudi 
Arabia.  The veteran's assertions that she saw severely 
wounded children in the hospital has been substantiated to a 
certain extent by a fellow service woman and by photos 
submitted by the veteran.  The Board finds that the evidence 
is at least in equipoise as to whether the veteran's alleged 
stressor has been substantiated.  Accordingly, the Board is 
of the opinion that the veteran's meets the criteria for 
entitlement to service connection for post-traumatic stress 
disorder.  She has a current diagnosis of post-traumatic 
stress disorder, she has a substantiated in-service stressor, 
and a VA physician, after an examination of the veteran and a 
review of the veteran's medical history, provided a nexus 
between the current diagnosis of post-traumatic stress 
disorder and the veteran's in-service stressor.  Accordingly, 
service connection for post-traumatic stress disorder is 
warranted.



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

